DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-13 are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schomacker et al., Pub. No. U.S. 2013/0150841 (hereinafter referred as “Schumacher”).
Regarding claims 1 and 13, Schomacker discloses a treatment apparatus for delivering laser energy to a patient's skin, the apparatus comprising: an applicator 108 including one or more laser sources, each laser source operative to receive electrical pulses and convert such pulses into laser energy incident on a spot of the patient's skin (see Fig. 3); a power supply 128 operative to produce electrical pulses (see Fig. 2); and a controller 132 operative to switch an electrical pulse or a group of electrical pulses to each laser source in sequence (see Par. 0074).
With respect to claim 2, the laser sources of Schomacker are arranged in a way the distribution of their respective deposited spots are selected from at least one of the groups consisting of adjoining, partially overlapping, and not adjoining or overlapping (see Fig. 7a).
With respect to claims 3 and 4, Schomacker teaches that the controller is in electrical communication with the laser sources and can automatically initiate a radiation exposure 
With respect to claims 7 and 8, in at least some embodiment, Schomacker teaches that the laser sources are laser diode bars (see Fig. 4, and Par. 0045).
With respect to claim 9, Schomacker teaches that, in one embodiment, the apparatus comprises an optical fiber associated with the laser sources (see Par. 0031).
With respect to claims 10 and 11, Schomacker teaches that laser sources provide different wavelengths in the range between 875 nm - 950 nm (see Par. 0055).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are again rejected under 35 U.S.C. 103 as being unpatentable over Schomacker in view of Li et al., U.S. Pat. No. 8,286,643 (hereinafter "Li").
Schomacker, described above, does not teach that the controller comprises a counter incremented by a trigger as claimed. However, the use of a controller comprising a counter is known in the art. Li teaches an alternative medical device for delivering optical energy to a patient's body, the device comprising a control unit 31 including a counter 33 incremented by external trigger 61 as claimed (see Figs. 2 and 5, and col. 3, lines 49-61). Thus, at the time of the applicant's invention, it would have been obvious to one of ordinary skill in the art to modify .
Claims 21 and 22 are again rejected under 35 U.S.C. 103 as being unpatentable over Schomacker in view of Li as applied to claims 5 and 6 above, and further in view of Ward et al., Pub. No. US 2015/0127075 (hereinafter “Ward”).
Schomacker, described above, does not teach that the controller comprises a counter incremented by internal trigger as claimed. However, the use of a controller comprising a counter is known in the art. Li, described in paragraph 11 above teaches the use of a controller including a counter incremented by external trigger, but does not teach an internal trigger. Ward teaches an alternative medical device for delivering optical energy to a patient's body, the device comprising a control unit comprising an internal trigger/switch 57 (see Fig. 5a, and Pars 0042 and 0045). Thus, at the time of the applicant's invention, it would have been obvious to one of ordinary skill in the art to modify Schomacker in view Ward and use a controller comprising a counter triggered by an internal switch/trigger as an equivalent alternative control system to control the output of the laser sources.
Response to Arguments
Applicant's arguments filed on 04/30/2021 have been fully considered but they are not persuasive. In response to the rejections of the claims under the prior art of record, Applicant set forth a general description of the claimed invention. With respect to the rejection of claims 1-4 and 7-13 under 35 U.S.C. 102(a)(1) as being anticipated by Schomacker, Pub. No. US 2013/0150841, the applicant argues that Schomacker does not teach switching of the power . 
In response to this argument, the claims of the instant application do not recite switching of power pulses between the laser sources to provide maximum fluence to each source as argued. For example, independent Claim 1 recite a device comprising at least one applicator comprising two or more laser sources/assemblies, each laser assembly operative to receive an electric pulse; and a controller operative to switch one or more electrical pulses to each laser assembly. In addition to the limitations recited in claim 1, independent claim 11 further recites a power source operative to produce electrical pulses. The term that ‘each laser assembly is operative to receive electrical pulse’ implies that each laser assembly/source is operable/able to receive an electrical pulse. However, such term does not positively recite that each laser assembly/source receives an electrical pulse as argued. Furthermore, Schomacker discloses the use of semiconductor lasers such as diode lasers, solid state laser or the like (see Pars. 0031 and 0033), which are capable/operable to receive an electrical pulse and convert it into laser energy. Moreover, the laser sources of Schomacker are analogous to the semiconductor laser source of the claimed invention (see page 4 lines 10-11 of the applicant’s specification). It is also known in the art that pulse characteristics of a pulsed light source can be achieved by varying electrical parameters of the power supply. Hence, the examiner takes the position Schomacker anticipates the claimed invention as broadly as claimed.
Regarding claims 3 and 4, Applicant argues that Schomacker’s controller does not switch multiple pulses to each laser source. Examiner agrees with the applicant. However, as described in paragraph 14 above, the term that ‘the controller is operative to switch an electrical pulse or 
Note: applicant is cordially invited to contact the examiner to discuss the claimed invention in light of the prior art of record to expedite prosecution of the application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
July 30, 2021